Title: To Thomas Jefferson from Edmund Bacon, 2 August 1822
From: Bacon, Edmund
To: Jefferson, Thomas

Deare SirAugust 2nd 22.I would be obliged to you to no what you are willing to take for the carriage. in a note last yeare you proposed to take what the carriage maker would think it worth of Charlottesville. I am intirely willing to allow you the value of the article but consider the carriage maker of Charlottesville an unfit person to fix the price on it we all no that his work is more deare than at any other place in all my acquaintance besides when ever he sells a Job of work it is for some sort of trade scarsely any cash we find when any article of property is offerd at public sale for cash it sells cheap. I should be willing a person that is a good Judge of the article should value it. I considerd Mr Randolph as good a Judge as any he has often seen such articles sold I got him to inquire at Richmond what a carriall could be bought at he tells me a plenty can be bought at from 35 to 50$ they are often braught to Charlottesville and sold for about the same I consider yours worth some more than a common carriall some parts of it is far from being as good as new which you can see on examinationMr Th J Randolph mentioned to Mr E Randolph yesterday conserning my Joining him in the mill his reply was that he was on a treaty with Read and that he thaught the trade would be closed he had much better Kept Colclaser than read. in my Opinion I calculate to leave verginea in the next month.I am yours sincerelyE: Bacon